DETAILED ACTION
The present application, filed 03/31/2021, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to because item number 40 (Figure 1) is a blank box and is not shown or labeled as to their use or purpose as described in the specification. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawings. MPEP § 608.02(d).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 10, 11, and 18 are objected to because of the following informalities:  
Re claim 10, it appears that “said frequency window” (line 16) should be “said frequency modulation window”.
Re claim 11, it appears that “in a time interval” (line 20) should be “in the time interval”. It appears that “the modulation” (line 21) should be “the amplitude modulation”.
Re claim 18, it appears that “said converter is” (line 5) should be “said converter apparatus is”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-6 and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Re claim 4, it is unclear what “it” (line 14) is referring to. Is it referring to the frequency modulation window or a frequency at which a peak of the current exceeds a given EMI limit value? For purposes of examination, the interpretation of “it” will be referred to the frequency modulation window.
Re claim 19, it is unclear what “it” (line 15) is referring to. Is it referring to the frequency modulation window or a frequency at which a peak of the current exceeds a given EMI limit value? For purposes of examination, the interpretation of “it” will be referred to the frequency modulation window.
	Claims 5, 6, 20, and 21 depend on a previously rejected claim and inherit the deficiency of the parent claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 8-11, 14, and 18, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (“Lin”, US 2011/0228572).
Re claim 1, Lin teaches a method [Fig 10] to control a converter apparatus [1000] operating with variable frequency, comprising: applying a variable duty cycle switching signal [B1] at a switching frequency to a switching current regulation circuit arrangement energizing a current storage circuit assembly [the output capacitor], wherein applying includes defining an upper threshold current level [VH] and a lower threshold current level [VL] for controlling switching so that said switching frequency is proportional to an inverse of a difference between said upper and lower threshold current levels [via the inverse clock signal, paragraph 30], said upper and lower threshold current levels varying with time following an average current value time variation [paragraph 30]; introducing a frequency jitter in the variable duty cycle switching signal [paragraph 29]; defining at least a frequency modulation window around a limit frequency identifying a limit value for acceptable electromagnetic interference (EMI) [the frequency window between VH and VL, paragraph 30]; applying an amplitude modulation to said upper and/or lower threshold current levels varying with time, said amplitude modulation being applied in a time interval between times when the switching frequency enters and exit said frequency modulation window [paragraph 30].
Re claim 8, Lin teaches wherein applying the amplitude modulation of said upper and/or lower threshold current levels includes applying a sinusoidal modulation [the oscillator created the sinusoidal modulation, paragraph 30].
Re claim 9, Lin teaches wherein only one of the upper and lower threshold current levels is modulated [Fig 6A, waveform 62 only shows VH being modulated and waveform 64 shows only VL being modulated], and wherein a modulation shape is periodic with a given period and wherein a modulation duration is an integer multiple of the given period [paragraph 36].
Re claim 10, Lin teaches a converter apparatus [Fig 1] operating with variable frequency, comprising: a control module [100] configured to apply a variable duty cycle switching signal [100] at a switching frequency to a switching current regulation circuit energizing an energy storage circuit assembly; wherein switching by said switching current regulation circuit is controlled by an upper threshold current level [VH] and a lower threshold current level [VL] so that said switching frequency is proportional to an inverse of a difference between said upper and lower threshold current levels [via the inverse clock signal, paragraph 30], said upper and lower threshold current levels varying with time following an average current value time variation [paragraph 30]; said control module further configured to: introduce a frequency jitter in the variable duty cycle switching signal [paragraph 29]; wherein a frequency modulation window is defined around a limit frequency identifying a limit value for an acceptable electromagnetic interference (EMI) [the frequency window between VH and VL, paragraph 30]; and apply an amplitude modulation of said upper and/or lower threshold current levels varying with time, said amplitude modulation being applied in a time interval between times when the switching frequency enters and exits said frequency window [paragraph 30].
Re claim 11, Lin teaches wherein said control module is further configured to control the frequency jitter of the switching frequency and generate said amplitude modulation in a time interval between times when the switching frequency enters and exits said frequency window and apply the modulation to said upper and/or lower threshold current levels [paragraph 30].
Re claim 14, Lin teaches wherein said control module further receives a set of parameters and/or further electrical or physical parameters suitable to define the thresholds modulation [receives FB and OSC_OUT].

Re claim 18, Lin teaches wherein said converter is configured according to a topology selected among: AC/DC converter topology DC/AC converter topology AC/AC converter topology DC/DC converter topology [Fig 10 shows an AC/DC topology].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Tsai et al. (“Tsai”, US 10,439,489).
Re claim 15, Lin teaches the limitations as applied to the claim above, but does not teach wherein said control module is configured to operate according to a Power Factor Correction with Continuous Conduction Mode (CCM) mode control.
Tsai teaches a device [Fig 1] wherein a control module [12] is configured to operate according to a Power Factor Correction with Continuous Conduction Mode (CCM) mode control [Col 2, ln 51-55]. It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Lin to include the features of Tsai because it is used as a means of control for high power or heavy load operation, thus improving the utility of the device, which increases efficiency.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Xiang et al. (“Xiang”, US 2020/0007031).
Re claim 16, Lin teaches the limitations as applied to the claim above, but does not teach wherein said control module is configured to operate according to a Power Factor Correction with Triangular Current Mode (TCM) control.
Xiang teaches a device [Fig 1] wherein a control module [as described in paragraph 92] is configured to operate according to a Power Factor Correction with Triangular Current Mode (TCM) control [paragraph 92]. It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Lin to include the features of Xiang because it is used to reduce conduction loss and common mode noise, thus improving the utility of the device, which increases efficiency.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Viswanathan et al. (“Viswanathan”, US 2019/0199203).
Re claim 17, Lin teaches the limitations as applied to the claim above, but does not teach wherein said control module is configured to operate according to a Power Factor Correction with one of Transition Mode (TM) or Discontinuous Conduction Mode (DCM) control.
Viswanathan teaches a device [Fig 1] wherein a control module [110] is configured to operate according to a Power Factor Correction with one of Transition Mode (TM) or Discontinuous Conduction Mode (DCM) control [paragraph 14]. It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Lin to include the features of Viswanathan because it is used as a means of control for low power or light load operation, thus improving the utility of the device, which increases efficiency.
Allowable Subject Matter
Claims 2, 3, 7, 12, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4-6, 14, and 19-21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or disclose:
Re claim 2 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “applying a same amplitude modulation to both said upper and lower threshold current levels so as to maintain a same average current” in combination with the additionally claimed features, as are claimed by Applicant.
Re claim 4 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “identifying a frequency at which a peak of the current exceeds a given EMI limit value and setting it as the limit frequency” in combination with the additionally claimed features, as are claimed by Applicant.
Re claim 7 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “said upper and lower threshold current levels correspond to a peak reference current and a reverse current and wherein applying the amplitude modulation includes setting an amplitude of the modulation at a percentage of said reverse current” in combination with the additionally claimed features, as are claimed by Applicant.
Re claim 12 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “said control module further receives a set of parameters including an inductor current, an input voltage, an output voltage, an output current and the EMI limit value” in combination with the additionally claimed features, as are claimed by Applicant.
Re claim 13 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “said control module further receives a subset or combination or a function or a relation of a set of parameters including an inductor current, an input voltage, an output voltage, an output current and the EMI limit value” in combination with the additionally claimed features, as are claimed by Applicant.
Re claim 19 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “identifying a frequency at which a peak of the current exceeds a given EMI limit value and setting it as the limit frequency” in combination with the additionally claimed features, as are claimed by Applicant.
Conclusion
Examiner's Note:
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKAISHA JACKSON whose telephone number is (571)270-3111.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA LEWIS/Supervisory Patent Examiner, Art Unit 2838                                                                                                                                                                                                        



/LaKaisha Jackson/
Examiner, Art Unit 2838